Citation Nr: 1440239	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to April 28, 2010, and greater than 50 percent prior to May 27, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 27, 2011.  

3.  Entitlement to an initial disability rating greater than 30 percent prior to August 12, 2011, and greater than 10 percent thereafter, for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was remanded by the Board in May 2011 for further development.  

During the course of the appeal, in a February 2012 rating decision, the RO granted an increased 50 percent rating for PTSD, effective April 28, 2010, and an increased 100 percent rating effective May 27, 2011.  As the February 2012 decision did not represent a total grant of benefits sought on appeal prior to May 27, 2011, the claim for increase prior to that time remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a June 2012 decision, the Board denied an initial disability rating greater than 30 percent prior to April 28, 2010, and greater than 50 percent prior to May 27, 2011, for PTSD.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC).  In a November 2013 decision, CAVC vacated and remanded the June 2012 decision for readjudication.  Upon motion for reconsideration, the CAVC issued a January 2014 decision that vacated the Board's June 2014 decision for failure to address TDIU, and remanded the claim for readjudication by the Board.  

In December 2013, the Veteran appointed a private attorney to represent him and submitted a completed VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, in favor of the private attorney.  

As will be discussed further below, the Veteran was granted service connection for ischemic heart disease in July 2013.  The Veteran filed a notice of disagreement in June 2014.  However, to date a statement of the case has not been issued.  

A review of the Veteran's VBMS file reveals the June 2014 notice of disagreement.  

The issues of entitlement to an initial disability rating greater than 30 percent prior to August 12, 2011, and greater than 10 percent thereafter, for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; flattened affect; impairment of short term and long term memory; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful situations; auditory hallucinations; hypervigilance; anger; exaggerated startle response; intrusive memories; isolation; avoidance; sadness; hopelessness; flashbacks; nightmares; guilt; paranoia; irritability; concentration problems, and GAF scores of 45, 50, 51, 55, and 60.  

2.  The Veteran's service-connected disabilities rendered him incapable of securing or following a substantially gainful occupation as of April 28, 2010.  


CONCLUSIONS OF LAW

1.  Throughout the entire period of the appeal, the criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).
2.  The criteria for establishing entitlement to TDIU benefits were met as of April 28, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the Board's favorable decision to grant service connection for TDIU, no discussion of the VA's duties to notify and assist is necessary for that claim.

The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

For the period under appeal, the Veteran was afforded a VA examination in May 2008.  The Board finds that the VA examination is adequate because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the May 2011 remand directives, which included obtaining outstanding VA treatment records and another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  
The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include anxiety disorder, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

Background

A January 2006 treatment record shows that the Veteran reported symptoms of hypervigilance, sleep difficulties, exposure distress, and anger and hyperstartle response.  The Veteran reported that he had never attempted suicide and currently had no thoughts or intentions of hurting himself or others.  The Veteran reported that intrusive memories of Vietnam increased in June 2005 when he witnessed a friend's death.  In March, prior to undergoing open heart surgery, he reportedly experienced significant PTSD symptoms due to service.  He thought he would need anxiolytic prior to surgery and possibly after.  He was diagnosed with anxiety secondary to upcoming open heart surgery. He was competent and employable at that time. 
In September 2006, the Veteran requested mental health services for increased re-experiencing symptoms and depression following heart surgery.  Psychosocial evaluation revealed self-isolation since surgery with feelings of guilt for occurrences during service and for having to seek mental health treatment.  He wanted to make sure that he was not going "crazy," imagining things, or causing a problem for his family.  Prior to surgery, the Veteran worked and ran a family owned construction company, his owned a tavern that his wife ran and he owned a pizza shop.  He remained married to his wife of 37 years with whom he had 3 adult children.  He denied having any close friends because he kept to himself, possibly because he was uncomfortable. 

Prior to surgery he played softball and golf.  He considered himself a very religious person. His overall level of social and occupational functioning in September 2006 was reportedly good as he reported being a good citizen and family man.  He was clearly limited in his abilities to adapt to recent changes in his life.  Mental status examination revealed that the Veteran appeared younger than his stated age, in good health, and was casually dressed with good hygiene, grooming, eye contact, and posture.  He expressed appropriate emotions only briefly before returning to an intense facial expression.  Body movements were relaxed and psychomotor activity was normal to slightly restless.  His manner was cooperative, attentive, and guarded.  Speech was of normal rate and rapid rhythm.  His mood was poor and his affect was anxious and depressed.  He was oriented to person, place, and time. While preoccupied with not being weak or having a mental disorder, his thought processes were focused and goal-directed.  His thought content included intrusive memories.  Judgment was good and insight was fair.  The psychologist diagnosed PTSD and assigned a GAF score of 50, indicative of serious symptoms. 

Treatment records dated in 2007 show that the Veteran began individual treatment in February.  He joked about being a "nut case."  In March, he reported that cardiac rehabilitation helped him to feel better and have increased energy.  His wife was also helpful.  In April, likely due to avoidance, he indicated that he wanted to focus on his physical health before proceeding with working on mental health.  In July, he was reportedly doing well keeping intrusive thoughts away but was nauseated when reminded of death.  He avoided trauma-related discussion.  In November, the Veteran indicated that he was receptive to group treatment and he cried about Vietnam and how his symptoms affected his family.  In December, he was unable not stop his negative thinking.  He was afraid to get on the treadmill for cardiac rehabilitation due to intrusive thoughts which resulted in physical health problems and feeling hopeless. 

Treatment records dated in 2008 show that the Veteran began group treatment in January.  He was initially quiet and appeared depressed.  In March, he reported an increase in symptoms since entering group treatment and concern that if he talked about service-related trauma his symptoms would increase.  The following session, a flashback caused him to become upset and uncomfortable.  On a later occasion, he appeared more relaxed and stated that he was not looking to improve anything; rather, he wanted his wife and family to understand that he "has some problems now."  In April, he continued to progress against symptoms of avoidance and he began actively participating in group treatment.  He applied communication techniques learned in treatment at home with his wife.  In May, he felt more safe and comfortable and was uncharacteristically open and able to share concern/distress over a situation involving his employee.  He was making significant progress in becoming more aware of his emotions as evidenced by his language and behavior during group treatment.  He reported benefiting from group treatment despite his fears and obvious struggles with intense emotional reactions and intrusive thoughts and images.  Symptoms reportedly increased nearing Memorial Day. 

In June, stayed in his "hole" for a week and let down all productive behaviors for 2 weeks due to an anger response from group treatment.  Nevertheless, he exerted a fairly powerful influence in group treatment as he was emotionally reactive and made comments that hit home for other Veterans.  In July, Veteran's family reportedly noticed a difference in him and he expressed gratitude for the learning and new relationships formed during group treatment.  In August, the Veteran had avoided treatment sessions and isolated himself so badly that he felt "crazy" and like he wanted to hurt others.  In October, positive efforts to improve his condition continued.  Significantly, he planned to host a social event for group treatment members and their families.
In March 2008, the Veteran underwent a VA PTSD examination.  Additional PTSD symptomatology reported included low self-esteem, decreased energy, and feeling that life was not worthwhile related directly to loss of physical functioning due to heart problems; however, he had not contemplated, planned, or attempted suicide.  He reportedly attended treatment as often as his physical health problems would allow.  Although he had been prescribed antidepressant medication, he reportedly was not taking it.  Occupationally, prior to heart surgery in March 2006 the Veteran reported being a "workaholic" but had been unable to work since.  He sometimes helped with problems and enjoyed spending time at his family owned businesses.  Socially, he remained married to his wife of 36 years with whom he had 3 adult children.  He was isolated and generally avoided extended contact with his family but felt close with them.  He succeeded in maintaining cordial relationships with his family but thought they had adjusted to keeping interactions short.  He enjoyed his grandchildren and talking to his family and considered them his support.  He shared household chores with his wife and was able to independently care for himself.  He denied having any hobbies and had difficulty describing anything that he did to pass the time.  He stated that his limited interests were mostly curtailed due to health problems.  He had been accustomed to being physically active and found his post-surgery adjustment to be very difficult. 

Mental status examination revealed that the Veteran was casually, cleanly, and neatly dressed.  He was alert and cooperative with good eye contact.  He was oriented to time, place, and person.  Psychomotor activity was normal and speech was clear and of normal volume and articulation.  His affect was varied and his mood was congruent with occasional irritation.  Thought processes were goal oriented.  There were no signs of delusional or frankly paranoid belief symptoms and he had not had suicidal ideation or attempts.  Psychometric testing revealed problems coping with his primary concern of health problems were his main source of distress with troubling depression which the Veteran described as transient.  Scores were in the average range for combat Veteran's with PTSD, in the severe range for depressive symptoms, and in the moderate to severe range for anxiety.  Depressive symptoms were sufficiently comingled with PTSD so diagnosis of a separate adjustment disorder or additional mental disorders was not indicated.  The examiner diagnosed PTSD and assigned a GAF score of 55 due to the moderate number, frequency, and intensity of symptoms associated with moderate reduction of social, vocational, and mental functioning.  The examiner stated that the Veteran's symptomatology likely resulted in mildly reduced effectiveness in communication, moderate work inefficiency and lack of productivity without reduced reliability, moderate to severe interference with his ability to interact effectively, and a moderate reduction in ability to adapt to stressful circumstances. 

In September 2008, a statement received from the Veteran indicated that he sometimes forgot the dates of his children's birthdays or where he parked his car. 

In October 2008, the Veteran's strengths included: insight; motivation; spiritual support; and support of family and friends.  However, he showed limited understanding of his disorder, and problems of recurrent and intrusive recollections and avoidance continued.  A GAF score of 60 was assigned. 

Treatment records dated in 2009 show that in March, the Veteran was aware that his medical conditions and associated medications may contribute to complaints of fatigue.  He had recently started taking medication to assist with sleep.  He participated in exposure therapy of a traumatic incident in Vietnam which resulted in intense guilt.  Thereafter he experienced an increase in PTSD symptoms and reportedly left the TV and lights on all night to avoid intrusive memories.  He reported occasional auditory hallucinations of the Viet Cong.  In April, the Veteran was too depressed and avoidant to do mental health homework assignments.  In May he reported elevated levels of avoidance of Vietnam reminders and trauma.  In September, the Veteran reportedly attended a drag race with his brother and was surprised that he enjoyed himself.  In October, the Veteran celebrated his 40th wedding anniversary but was bummed about his physical health.  In December, the Veteran indicated that holidays were difficult for him and he reported an increase in trauma-related nightmares. 

In April 2009, the Veteran was of no risk to himself or others.  Continued problems included avoidance of Vietnam-related trauma and recurrent and intrusive recollections.  A GAF score of 55 was assessed. 

In a September 2009 statement, the Veteran indicated that his PTSD medications had been increased in number and dosage.  He endorsed symptoms of paranoia, mood swings, panic and anxiety attacks, and isolation.  He had not slept in the same bed with his wife for years and was living in the basement. 

In January 2010, the Veteran remained mostly isolated given the upcoming anniversary of his most traumatic experience in February.  He was discouraged that he was unable to manage his symptoms which seemed to increase with age.  He felt helpless after a friend from group treatment called due to emotional difficulties.  In March, the Veteran missed several appointments, felt hopeless, and was pushed to make a decision to move forward with individual treatment or discontinue.  In April, the Veteran was very frustrated and angry by feeling pushed to talk about his Vietnam experiences.  He feared having another heart attack if pushed to discuss them.  He stated that he would never share some experiences.

In March 2010, a suicide risk assessment showed chronic risk factors of depression, isolation, and chronic medical problems.  Acute risk factors included some evidence of passive suicidal thoughts without a specific plan and pervasive feelings of hopelessness and helplessness.  However, the Veteran denied any history of suicide attempts, drug and alcohol abuse, corrosive self-image, financial problems, increased agitation or tension and a hostile interpersonal environment, and there was no evidence of psychosis, instability, or insufficient coping skills.  A depression screen was indicative of moderately severe depression without suicidal ideation.  The Veteran had limited understanding of his disorder and he was not interested in change.  Problems with avoidance, and recurrent and intrusive recollections, thoughts and feelings continued.  He avoided individual sessions after dissatisfaction with discussing Vietnam experiences and wanted to step down sessions.  The psychiatrist assessed a GAF score of 51.  A medication evaluation showed that PTSD medications were increased 1 year prior and the Veteran was not entirely satisfied with associated increased energy and motivation.  He was unhappy with energy limitations due to his heart condition.

In a statement dated April 28, 2010, the Veteran's psychiatrist indicated that the Veteran had come to understand his illness better, enjoy interacting with other Vietnam veterans with PTSD, and control his behavior somewhat more effectively.  However, his symptoms of trauma related nightmares, intrusive recollections, sleep disturbance, hypervigilance, difficulty managing anger and irritability, poor concentration and short-term memory, avoidance of stimuli associated with his traumas, and chronic isolation remained mostly severe.  His care was focused primarily on maintaining symptoms rather than improving them.  He continued to experience episodes of increase core symptoms of PTSD in frequency and intensity which were often triggered by traumatic anniversaries and exposure to additional life stressors.  During such episodes, the Veteran struggled to engage even in normal daily activities and remained mostly isolated in his basement despite efforts to remain active and productive.  PTSD symptomatology had resulted in great difficulty engaging in nearly all social activities due to the Veteran becoming too anxious and vigilant to focus his attention.  He remained on guard and suspicious, even in his own home, with chronically heightened anger and irritability.  He faced a nearly constant struggle with managing his emotional reactions even to minor irritations or stressors.  The psychiatrist stated that the Veteran's current GAF score was 45 and his social and occupational functioning were clearly impaired despite continued involvement in treatment. 

Treatment notes show that in June 2010, the Veteran recognized that his PTSD symptoms were worse after becoming unable to work productively and due to lack of a routine which allowed nightmares to disrupt his sleep and guide his day.  In July, the Veteran indicated that he was doing okay.  In September, he reported an aggravation of symptoms due to his own physical health and his mother's serious health issues.  In October, he was more open and insightful about Vietnam experiences.  In December, the Veteran pushed himself to attend group treatment despite his recent lack of attendance due to physical illness and depression. 

In November 2010, a psychiatric treatment note indicated that the Veteran's presentation and condition were essentially unchanged. He continued taking his medications and sleep medication helped.  The Veteran's GAF score was 55.

Treatment notes in 2011 show that in February, the Veteran reported being in the "hole" for several weeks.  He was feeling somewhat better and he was excited that his son was accepted to a police academy.  He also openly shared his struggle with anger and irritability with his family and recognized that it was related to feelings of helplessness and trauma related triggers due to his son joining the police academy.  In March, a depression screen was indicative of only mild depression and his psychiatrist found that his condition was essentially unchanged.  He did appear irritated because it was the anniversary of his heart attack and other traumatic anniversaries were approaching.  He was not taking his medications regularly.  In April, the Veteran reported exposure to numerous trauma-related triggers.  Significantly, while he struggled to manage his symptoms, he handled the situation appropriately.  He was able to interject humor into his story when reciting it.  In May, the Veteran was upset that the Board had remanded this claim.  He was unsure that his representative was operating in his best interest and he had difficulty with trust.  He was concerned about making rational decisions in pursuing his claim and how to manage an associated exacerbation of symptoms, especially anger and sleep disturbances. PTSD symptoms were described as moderate to severe.

Analysis 

Having considered all the evidence of record and the applicable law, the Board finds for all periods under consideration a 50 disability rating for the Veteran's PTSD is most appropriate.  

As outlined above, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; flattened affect; impairment of short term and long term memory; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful situations; auditory hallucinations; hypervigilance; anger; exaggerated startle response; intrusive memories; isolation; avoidance; sadness; hopelessness; flashbacks; nightmares; guilt; paranoia; irritability; concentration problems, and GAF scores of 45, 50, 51, 55, 60.  While the Veteran does not exhibit all the symptoms listed under the 50 percent criteria, the Board finds that the level of impairment caused by the above symptomatology during the entire appeal period more nearly approximates the frequency and severity contemplated in the criteria for a 50 percent rating.  See Mauerhan v. Principe, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  The Board finds it significant that both the lay and medical evidence of record shows that the Veteran is limited socially and professionally by his PTSD.  As such, resolving all reasonable doubt in the Veteran's favor, his symptoms warrant a 50 percent rating criteria for the entire appeal period.   

The Board also notes that the Veteran was assigned GAF scores of 45, 50, 51, 55, and 60.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflects a level of impairment that most closely approximates a 50 percent disability rating, but not higher, throughout the entire period on appeal.  

The Board however, does not find that the Veteran's PTSD more closely approximates the criteria for a higher rating during this period.  The Board finds that the symptoms of the Veteran's PTSD are not of the type and severity contemplated by the 70 percent disability rating.  The Board acknowledges that there was some evidence of passive suicidal thoughts in March 2010, however, it was further noted that such thoughts were not accompanied with any specific plan.  Similarly, although an August 2008 treatment note did show that the Veteran felt like he wanted to hurt others, he was never found to be a danger to himself or others and he consistently denied homicidal and suicidal ideations on all other occasions.  Moreover, no treatment provider has indicated that the Veteran's single passive suicidal and homicidal ideations have impaired his functioning.  Accordingly, the Board concludes that a the single incident of passive homicidal ideation noted in August 2008 and the single incident of passive suicidal thought noted in March 2010 have not been recurrent or active in nature and have been without any active ideation, plan, or intent as opposed to persistent with an established plan to act on such ideations.  In addition, while the Veteran reportedly experienced panic attacks, there is no indication during this time that the Veteran's panic attacks are near-continuous or affect his ability to function independently. 

Furthermore, although the Veteran has reported difficulty adapting to stressful circumstances, the Board finds that these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  The Veteran was repeatedly noted as oriented to person, place, and time.  The Veteran was also repeatedly noted as casually dressed and appropriately groomed.  The Veteran's thought process was also noted as logical, coherent, and goal directed.  His insight and judgment were noted as fair and his insight was intact.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  Additionally, the Board acknowledges that the Veteran's marriage is strained and that the Veteran has reported that he for years he has slept in the basement, separate from his wife.  The Board also notes the Veteran does not have close friends and has little contact with extended family.  However, the Board finds that the Veteran's relatively stable marriage, history of self-employment prior to his heart surgery, and reported relationships with his children and grandchildren show that while the Veteran has difficulty establishing and maintaining effective work and social relationships, his symptoms do not rise to an inability to establish and maintain effective relationships.  

The Board also finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating for this period.  The Board notes that the Veteran reported auditory hallucinations.  However, the Board finds that total occupational and social impairment has not been shown as the Veteran's symptoms have not been manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  Again, during this period the Veteran was found not to be a threat to his self or others.  The Veteran was repeatedly noted as oriented to person, place and time.  The Veteran was also repeatedly noted as casually dressed and appropriately groomed.  The Veteran's thought process was also noted as normal and his insight and judgment were noted as fair.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  Additionally, the Veteran maintains a relationship with his wife and other family members.  

Again, the Board notes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013) ("[The veteran]'s proposed interpretation, meanwhile, would nullify this clear structure by reading relevant symptomatology almost entirely out of the regulation at the 70 percent level.  Under his construction, a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language.").  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

Analysis 

The Veteran contends that he has been unemployable due to his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) allows for a veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on employability must be considered and the claim submitted to the Director for determination. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  Id.  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013).

The evidence of record shows that the Veteran was self-employed as a carpenter and owns several small businesses.  See May 2008 VA examination.  

The Veteran's service connected disabilities include PTSD, rated as 30 percent disabling from December 12, 2006, 50 percent disabling from April 28, 2010, and 100 percent disabling from May 27, 2011; ischemic heart disease, rated as 30 percent disabling from April 12, 2006 and 10 percent disabling from August 12, 2011; and surgical scaring of the chest and left leg, rated as noncompensable.  The combined rating is 50 percent from December 12, 2006; 70 percent from April 28, 2010; and 100 percent from May 27, 2011.  Thus, the schedular criteria for a TDIU are met from April 28, 2010, as there is at least a 60 percent rating attributable to one service-connected disability.   

The Board notes that the Veteran has a 100 percent combined rating as of May 27, 2010.  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  The Board also notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

In February 2014, the Veteran submitted a statement from a certified rehabilitation expert, L.K.  After review of the Veteran's claims file and a phone interview with the Veteran, L.K. concluded that the Veteran's social interactions have been aggravated by his PTSD, precluding him from working with others, thus limiting his employment potential as a carpenter, at least in a non-sheltered type of workshop.  L.K. noted that the Veteran's income has varied due to his PTSD and reoccurring traumatic memories from days in combat while in Vietnam.  L.K. noted that the Veteran has no knowledge of computer operations and it was her opinion that he does not possess the skills for sedentary or even light physical demand occupations, for which his service-connected heart condition limits him.  L.K. summarized that it was her opinion that the emotional and social difficulties arising from his-service connected PTSD and physical limitation due to his service-connected ischemic heart disease limits his physical ability to participate in gainful employment.  L.K. also concluded that it was her opinion that the Veteran has been unemployable due to his service-connected PTSD and ischemic heart disease since April 2006 when he stopped working in the family run business.  The Board finds, however, that it was not until April 28, 2010, the date of the statement from a VA medical provider that it was shown that social and occupational functioning attributable to service-connected PTSD were clearly impaired, resulting in a GAF score of 45, despite the Veteran's continued involvement in treatment. This April 28, 2010 statement is the most probative evidence concerning the question of entitlement to TDIU.

Reasonable doubt is resolved in favor of the Veteran to the extent indicated, and the Board finds that a TDIU is warranted as of April 28, 2010.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Throughout the entire period of the appeal, a 50 percent rating, but not higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.


Entitlement to a total rating based on individual unemployability due to service-connected disabilities is granted as of April 28, 2010, subject to regulations governing payment of monetary benefits.  


REMAND


Additionally, the Board again notes that in a May 2013 rating decision, the AMC granted service connection for headaches.  In June 2013 the Veteran filed a notice of disagreement with the assigned rating.  However, to date the Veteran has not been provided with a statement of the case.  As such, on remand the Veteran should also be provided with such.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished a statement of the case that addresses the issue of entitlement to a higher rating for his service-connected ischemic heart disease.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


